Citation Nr: 0701001	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-20 659A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

Review of the claims file reflects that a hearing before a 
Veterans Law Judge had been requested on behalf of the 
veteran.  However, by a September 2005 communication, the 
veteran notified the RO that he would not be attending the 
hearing and wished for his case to be sent to the Board as 
soon as possible.  Accordingly, the Board concludes that the 
appellant has effectively withdrawn his request for such a 
hearing.  38 C.F.R. §§ 20.702(d), 20.704(d).

Although the July 2003 rating decision, April 2004 Statement 
of the Case, and September 2005 Supplemental Statement of the 
Case reflect that the RO addressed the threshold matter of 
new and material evidence, the Board itself must make a 
determination as to whether evidence is new and material 
before addressing the merits of a claim.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Thus, the question as to whether the evidence before the 
Board is new and material will be discussed below.


FINDINGS OF FACT

1.  By a decision dated in March 1962 Board denied service 
connection for a back disability.

2.  Evidence received since the March 1962 Board decision 
that pertains to the veteran's claim for service connection 
for a back disorder is cumulative of evidence previously 
received, does not bear directly and substantially on the 
matter for consideration, and is not so significant that it 
must be considered with all the evidence of record in order 
to fairly adjudicate the appeal.
CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disorder and the 
March 1962 Board decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.200, 20.302, 
20.1104 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim for service connection for a 
back disorder was denied by the RO in a February 1961 rating 
decision.  The veteran appealed this determination and, by a 
March 1962 decision, the Board also denied service connection 
for a back disorder, confirming the RO's prior denial.  The 
Board's March 1962 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104.

In this regard, it is noted that the veteran has claimed that 
the prior final denial of service connection for a back 
disorder is erroneous because he did not file such a claim.  
However, the March 1962 decision of the Board notes that, 
although the veteran stated on his appeal that he had hurt 
his back prior to service and was not claiming any disability 
referable to his back, the service representative has 
contended that service connection by way of aggravation is 
warranted for the back condition because of the evidence of 
numerous treatments in service.  Accordingly, the Board 
retained jurisdiction over this issue.  Thus, the March 1962 
decision of the Board is final and binding with respect to 
the veteran's claim.  

It is further noted that the veteran's subsequent claims for 
service connection for a back disorder are on the basis that 
such impairment was the direct result of active duty service 
rather than an in-service aggravation of a pre-service 
injury.  However, the Board observes that reliance upon a new 
etiological theory, in this case, the contention that a back 
disorder is directly the result of in-service injury, is 
insufficient to transform a claim that has been previously 
denied into a separate and distinct, or new, claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The veteran is 
still required to present new and material evidence in 
support of his claim.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence of record at the time of the March 1962 Board 
decision consists of service medical records and report of VA 
hospitalization.  The Board denied service connection based 
on the findings that the veteran sustained accidental trauma 
to his back as a result of injury reported by him to have 
occurred several years prior to service, treatments for 
symptomatic complaints referable to the back were rendered 
almost immediately after commencement of active duty, 
superimposed trauma or disease of the back or increased level 
of disablement from the preservice back injury was not 
demonstrated during service, no defects or disorder of the 
back were noted on the veteran's final physical examination 
and a possible mild sacroiliac strain was initially reported 
by the veteran's own physician in 1960.  Accordingly, the 
Board concluded that a degenerative disc of the thoracic 
area, sacroiliac strain, or other disorder of the back, 
however diagnosed, was not incurred in or aggravated by 
service.  

Evidence received since the March 1962 Board decision 
consists of duplicates of previously considered service 
records as well as records of VA and private treatment, dated 
from 1963 to the present.  The Board finds that none of this 
evidence is new and material within the meaning of 38 C.F.R. 
§ 3.156(a) because the claim still lacks competent evidence 
of a nexus between the veteran's current back disorder and 
his period of active duty service, to include aggravation of 
his pre-enlistment back injuries.

Specifically, the VA and private treatment records refer to 
current treatment only and suggest no opinion as to the 
etiology of the veteran's back pathology.

It his regard, it is noted that private treatment records 
dated in 1963 and in connection with treatment for conditions 
unrelated to the present claim, note that the veteran 
reported no back complaints.  Although an August 1983 
statement from the veteran's private physician with respect 
to an unrelated claim notes that he has a long standing 
history of degenerative arthritis, the examiner does not 
specify the location of the arthritis or the approximate date 
of clinical onset.  Moreover, a private treatment report date 
in September 2000 notes that the veteran reported a three to 
four year history of sharp pains in both his hips and his 
lower back.  

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim as they indicate that the 
veteran's inservice back complaints were the result of pre-
enlistment back injury, such inservice complaints resolved, 
the veteran was asymptomatic for many years, and the initial 
complaints of any present back disorder began in 
approximately 1996, about 39 years after the veteran's 
separation from active duty service, with no association to 
service.  In this regard, the United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

It is important for the veteran to understand that even if 
this claim were reopened, the medical evidence, as a whole, 
provides evidence against this claim, indicating a condition 
that began many years after service with no association to 
service.

In conclusion, the Board finds that new and material evidence 
has not been received to reopen a claim for service 
connection for a back disorder.  38 C.F.R. § 3.156(a).  The 
claim is not reopened and the appeal is denied.  38 U.S.C.A. 
§ 5108.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letters dated in March 2003 and May 
2003, as well as information provided in the July 2003 rating 
decision, April 2004 statement of the case, and September 
2005 Supplemental Statement of the Case, the RO advised the 
veteran of the evidence needed to substantiate the claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the April 2004 Statement of the Case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that the RO did issue a VCAA notice letter 
prior to the July 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120- 
121.  However, the Board is satisfied that the March 2003 and 
May 2003 VCAA notices otherwise fully notified the veteran of 
the need to give VA any evidence pertaining to his claim.  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim 
pertains to whether new and material evidence has been 
submitted, no disability evaluation would be assigned.  
Additionally, since his claim is being denied, no effective 
date will be assigned.  Therefore there can be no possibility 
of any prejudice to the veteran.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board observes that the letters 
dated in March 2003 and May 2003, as well as information 
provided in the July 2003 rating decision, April 2004 
statement of the case, and September 2005 Supplemental 
Statement of the Case informed the veteran of what 
constitutes new and material evidence.  The veteran was 
informed that new evidence must be evidence that was 
submitted to VA for the first time, that was not cumulative 
or tended to reinforce a previously established point.  He 
was informed that material evidence must relate directly to 
substantiation of the claim.  Therefore, there is no 
prejudice to the veteran.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's service medical and personnel records, VA medical 
records, and private medical records.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for service connection, his 
claims were subsequently readjudicated in a statement of the 
case and a subsequent supplemental statement of case, and 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claim.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a back disorder is not reopened.  
The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


